Appeal from an order of the Family Court of Rensselaer County (Reeves, J.), entered December 10,1980, which adjudicated respondent to be the father of petitioner’s child. At the trial of this paternity proceeding, petitioner testified that her last men*853strual period, prior to the birth, was on June 11 or June 12,1977. Subsequent to this menstrual period, petitioner testified she had sexual relations with no one other than respondent. She alleges that as a result she became pregnant and a baby was born on March 27,1978. Family Court adjudged respondent to be the father of the child and this appeal ensued. Contrary to respondent’s contention, we are of the view that petitioner sustained the burden of establishing respondent’s paternity by clear and convincing evidence. The evidence at trial presented questions of credibility, and this court is reluctant to reverse a trial court on findings based on credibility since the trier of fact has the advantage of seeing and hearing the witnesses firsthand (Matter of O’Connor v Sanford, 72 AD2d 884). After careful examination of the record, it is the opinion of this court that the order should be affirmed. Order affirmed, without costs. Mahoney, P. J., Kane, Main, Mikoll and Weiss, JJ., concur.